Pfeifer, J.,
dissenting.
{¶ 29} The Eighth District Court of Appeals should be given the opportunity to decide whether the denial of the defendant’s motion in the underlying case to *107disqualify the prosecutor’s office and appoint a special prosecutor is a final, appealable order. Determining whether a trial court’s order is final and appeal-able is what courts of appeals do. Should this court provide a shortcut in the appellate process in every instance in which a party asserts a lack of a final, appealable order in an appellate court? The fact that the answer to the question of whether an order denying the appointment of a special prosecutor seems obvious to the majority does not mean that the court of appeals “patently and unambiguously” lacks the jurisdiction to decide the question. In at least eight opinions issued in the past year, the Eighth District Court of Appeals analyzed the appealability under R.C. 2505.02 of the order appealed from and dismissed the case for lack of a final, appealable order.1 Should this court have jumped in and prevented that court from making those determinations? Did the fact that the court of appeals determined that it lacked jurisdiction mean that it “patently and unambiguously” lacked the jurisdiction to decide that issue in those cases?
Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Christopher D. Schroeder, Matthew Meyer, and T. Allan Regas, Assistant Prosecuting Attorneys, for relator.
Michael DeWine, Attorney General, and Tiffany L. Carwile and Sarah E. Pierce, Assistant Attorneys General, for respondent.
{¶ 30} If the appellate court were to decide the issue incorrectly in this case, this court could fix it. That’s what we do. But I dissent from the majority’s decision to prohibit the court of appeals from doing its job.
French and O’Neill, JJ., concur in the foregoing opinion.

. Siegel v. Boss, 8th Dist. Cuyahoga No. 101934, 2015-Ohio-689, 2015 WL 799521, ¶ 4; Allegretti v. York, 8th Dist. Cuyahoga No. 101231, 2014-Ohio-4480, 2014 WL 5089073, ¶ 23; State v. Dix, 8th Dist. Cuyahoga No. 101007, 2014-Ohio-3330, 2014 WL 3778348, ¶ 4; In re D.J., 8th Dist. Cuyahoga No. 101180, 2014-Ohio-2778, 2014 WL 2933051, ¶ 7; Demsey v. Sheehe, 8th Dist. Cuyahoga No. 100693, 2014-0hio-2409, 2014 WL 2566095, ¶ 13; Acacia on the Green Condominium Assn. v. Jefferson, 8th Dist. Cuyahoga No. 100443, 2014-Ohio-2399, 2014 WL 2566005, ¶ 13; Liebe v. Admr., Bur. of Workers’ Comp., 8th Dist. Cuyahoga No. 100230, 2014-Ohio-1834, 2014 WL 1775905, ¶ 13; Helbling v. Ward, 8th Dist. Cuyahoga No. 99991, 2014-Ohio-1513, 2014 WL 1408133, ¶ 19.